Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “object implantable in a body . . . comprising a surface part with at least one topography” that “comprises a plurality of protrusions” that “are individually spaced and arranged in a regular pattern” and “wherein the top surface of the at least one protrusion element of each protrusion has a complex shape comprising a combination of basic shapes interconnected by one or more bridging portions, the basic shapes comprising one or more of a circle, oval, triangular, square, rectangular, trapezoidal, pentagonal, hexagonal, heptagonal or octagonal shape” as set forth in independent claims 1 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In the response of March 24, 2022 applicant asserts that the specification includes top views of protrusions having such complex shapes in Tables 1, 7, 8, and 9.   The examiner is at a loss as to what applicant is claiming or referring to.  Reproduced below is applicant’s Table 1, the most comprehensive table cited by applicant.  Applicant is requested to explicitly point out in the Table 1 figures having a “complex shape comprising a combination of basic shapes interconnected by one or more bridging portions” – more particularly applicant is requested to identify the basic shapes and the one or more bridging portions.  Applicant is also requested to identify in the submitted drawings the claimed “individually spaced in a regular pattern” limitation.  The examiner is confused, drawings necessary for a reasonable understanding of the claimed subject matter are required.

    PNG
    media_image1.png
    233
    542
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al (US 2005/0119758).
Alexander et al disclose for example in Figure 3 an implant object having a surface and a regular pattern of protrusions 18 protruding from the surface 20.  As is apparent in Figure 3 (reproduced on the front page of the printed publication) the protrusions 18 are all spaced apart from one another and arranged in a regular pattern and form “valleys” between adjacent protrusions.  The protrusion elements have a height of about 2-25 microns, are separated from one another by a width of 2-25 microns, have a top surface area of ((2-25 microns)2  or 4-625 microns2) note paragraph [0044]).  
In regard to the limitation that “the top surface area of the at least on protrusion element of each protrusion has a complex comprising a combination of basic shapes interconnected by one or more bridging portions” note the annotated reproduction of Alexander et al Fig 3 below illustrating the complex shape of the protrusion elements.  It is noted that applicant’s specification appears to provide no definition or even an illustration of what constitutes a “bridging portion”

    PNG
    media_image2.png
    369
    694
    media_image2.png
    Greyscale


In regard to the “protrusions cover between 3 and 90% of the surface” limitation, note Figures 20 and 21, where surface D falls within the very broadly claimed 3-90% surface range.  Moreover, with regard to the surface coverage limitations, the claims do not provide any defined boundaries for the “surface” allowing the limitation to be arbitrarily defined as any particular surface area on the implant.
In regard to claim 3, note Alexander et al paragraph [0034].   In regard to claim 4, the Alexander et al protrusion pattern of Figure 3 may be defined by a grid.  In regard to the “stimulates osteogenic differentiation” (claim 9); the “maintains hepatocyte phenotype” (claim 10); “suppressing the immune response”(claim 11); “stimulating the immune response” (claims 12, 13); and “maintaining hepatocyte phenotype” (claim 15),  it is noted that the Alexander et al surface having a regular pattern of protrusions is for the “promotion of osseo-integration” (note title)(note further paragraphs [0031]; [0032]; and [0033]).  Moreover, because the Alexander et al implant surface is of the same size, shape and arrangement as that disclosed and claimed by applicant, the finding is made that the Alexander et al device is inherently capable of functioning in and providing the same benefits as that claimed by applicant (See MPEP 2112).   In regard to claims 21 and 22, note Figures 7-14.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (US 2005/0119758).
	To the limited extent that one were to determine that the Figure 3 embodiment of Alexander et al does not meet the “top surface area of the at least one protrusion element has an irregular shape other than a basic shape, which is defined as a circular, oval triangular, square, rectangular, trapezoidal, pentagonal, hexagonal, heptagonal or octagonal shape” limitation (applicant argues that the shape is “substantially pentagonally shaped”), then one of ordinary skill in the art would have found it obvious to form the protrusion elements of an irregular shape because Alexander et al do not place any significance on the shape of the protrusions, only their size.  Moreover, it is noted that applicant, places no criticality on the shape of the protrusions and explicitly states at page 12, line 30 that the protrusion element “may have any geometrical form.”  
Additionally, to the limited extent that the claimed ranges of protrusion sizes is narrower than the broader range of sizes disclosed by Alexander et al and consequently interpreted as not anticipating the claimed invention, then one of ordinary skill in the art would have found it obvious to have selected protrusion sizes within the Alexander et al disclosed range and the narrower claimed range in order to enhance the osseo-integration of the implant into surrounding bone.



Response to Applicant’s Remarks
Applicant argues in the response of March 24, 2022 that “FIGs 3, 4, and 5 do not show at least one protrusion element having a complex shape comprising a combination of basic shapes interconnected by one or more bridging portions.”   The examiner is not persuaded and directs attention to the annotated Figure 3 above illustrating how the Alexander et al protrusions have a complex shape made up of basic shapes (rectangles and triangles) that are interconnected by a bridging portion.   The examiner notes that Alexander et al appear to illustrate applicant’s claimed invention better than applicant’s own application does.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712